IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,487



                        EX PARTE BRANDI EDWARDS, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 20023-A IN THE 336TH DISTRICT COURT
                           FROM FANNIN COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

aggravated sexual assault of a child, sentenced to 60 years’, and one count of indecency with a child

and sentenced to twenty years’ imprisonment.

        Applicant contends that her counsel rendered ineffective assistance because he failed to

timely file a notice of appeal. We remanded this application to the trial court for findings of fact and

conclusions of law.
                                                                                                       2

       The trial court has determined that trial counsel failed to timely file a notice of appeal. We

agree. We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal

of the judgment of conviction in Cause No. 20023-A from the 336th Judicial District Court of Fannin

County. Applicant is ordered returned to that time at which she may give a written notice of appeal

so that she may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be

calculated as if the sentence had been imposed on the date on which the mandate of this Court issues.

We hold that, should Applicant desire to prosecute an appeal, she must take affirmative steps to file

a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: February 2, 2011
Do Not Publish